UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 HALO COMPANIES, INC. (Exact name of registrant as specified in Charter) Delaware 000-15862 13-3018466 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employee Identification No.) One Allen Center, Suite 500 700 Central Expressway South Allen, Texas 75013 (Address of Principal Executive Offices) 214-644-0065 (Issuer Telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer”and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer o Accelerated Filer o Non-Accelerated Filer o Smaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes o No x State the number of shares outstanding of each of the issuer’s classes of common equity, August 14, 2012:66,364,083shares of Common Stock, $.001 par value per share outstanding. -1- Halo Companies, Inc. INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets at June 30, 2012 (unaudited) and December 31, 2011 3 Consolidated Statements of Operations (unaudited) for the three and sixmonths ended June 30, 2012 and 2011 4 Consolidated Statements of Changes in Equity (Deficit) (unaudited) for the six months ended June 30, 2012 and 2011 5 Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2012 and 2011 6 Notes to Consolidated Financial Statements 7-22 Item 2. Management’s Discussion and Analysis of Financial Condition and Results ofOperations 23-28 Item 3. Quantitative and Qualitative Disclosures about Market Risk 28 Item 4T. Controls and Procedures 28 PART II. OTHER INFORMATION Item 1. Legal Proceedings 29-30 Item 1A. Risk Factors 30-32 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 33 Item 3. Defaults upon Senior Securities 33 Item 4. Mine Safety Disclosures 33 Item 5. Other Information 33 Item 6. Exhibits 33 SIGNATURES 34 -2- Part 1 – Financial Information Item 1. Financial Statements Halo Companies, Inc. and Subsidiaries CONSOLIDATED BALANCE SHEETS ASSETS June 30, 2012 December 31, 2011 (unaudited) CURRENT ASSETS Cash and cash equivalents $ $ Trade accounts receivable, net of allowance for doubtful accounts of $392,933 and $446,722, respectively Total current assets PROPERTY, EQUIPMENT AND SOFTWARE, net INVESTMENTS IN UNCONSOLIDATED ENTITIES - DEPOSITS AND OTHER ASSETS TOTAL ASSETS $ $ LIABILITIES AND (DEFICIT) EQUITY CURRENT LIABILITIES Accounts payable $ $ Accrued and other liabilities (including $55,472 and $55,030 to related parties, respectively) Deferred revenue Current portion of secured asset promissory note Current portion of subordinated debt Current portion of notes payable to related parties Current portion of notes payable Current portion of deferred rent Total current liabilities NOTES PAYABLE, LESS CURRENT PORTION - NOTES PAYABLE TO RELATED PARTY, LESS CURRENT PORTION SUBORDINATED DEBT, LESS CURRENT PORTION - OTHER LIABILITIES (including accrued interest on related party notes payable of $42,475 and $50,068, respectively) DERIVATIVE LIABILITY DEFERRED RENT, LESS CURRENT PORTION Total liabilities (DEFICIT) EQUITY Series Z Convertible Preferred Stock, par value $0.01 per share; 82,508 shares authorized; 0 shares issued and outstanding at June 30, 2012 and December 31, 2011 - - Preferred Stock, par value $0.001 per share; 917,492 shares authorized; 0 shares issued and outstanding at June 30, 2012 and December 31, 2011 - - Series X Convertible Preferred Stock, par value $0.01 per share; 146,177 shares authorized; 146,177 and 152,177 shares issued and outstanding at June 30, 2012 and December 31, 2011 liquidation preference of $1,461,770 Series E Convertible Preferred Stock, par value $0.001 per share; 100,000. shares authorized; 55,000 and 0 shares issued and outstanding at June 30, 2012 and December 31, 2011 liquidation preference of $550,000 - Halo Group, Inc. Preferred Stock, par value $0.001 per share; 2,000,000 shares authorized Series A Convertible Preferred Stock; 372,999 shares issued and outstanding at June 30, 2012 and December 31, 2011 liquidation preference of $581,892 Series B Convertible Preferred Stock; 229,956 shares issued and outstanding at June 30, 2012 and December 31, 2011 liquidation preference of $478,310 Series C Convertible Preferred Stock; 124,000 shares issued and outstanding at June 30, 2012 and December 31, 2011 liquidation preference of $322,366 Common Stock, par value $0.001 per share; 375,000,000 shares authorized; 66,364,083 and 65,494,506 shares issued and outstanding at June 30, 2012 and December 31, 2011 Additional paid-in capital Accumulated deficit ) ) Total (deficit) equity ) ) NONCONTROLLING INTEREST ) ) Total shareholders' (deficit) equity ) ) TOTAL LIABILITIES AND (DEFICIT) EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. -3- Halo Companies, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months Ended For the Six Months Ended June 30, June 30, REVENUE (including $0, $203,310, $0 and $323,798 from related parties, respectively) $ OPERATING EXPENSES Sales and marketing expenses General and administrative expenses (including $0, $30,750, $0 and $61,500 to related parties, respectively) Salaries, wages, and benefits (including $0, $42,064, $0 and $85,522 of stock-based compensation) Total operating expenses OPERATING INCOME (LOSS) OTHER INCOME (EXPENSE) Income from unconsolidated entities - - Gain (loss) on change in fair value of derivative ) Loss on sale of Halo Group Realty, LLC subsidiary - - ) - Interest expense (including $9,018, $47,334, $18,483 and $61,239 to related parties, respectively) Net income (loss) from operations, before income tax provision ) INCOME TAX PROVISION NET INCOME (LOSS) Gain attributable to the noncontrolling interest ) NET INCOME (LOSS) ATTRIBUTABLE TO COMMON SHAREHOLDERS $ ) $ ) $ ) $ ) Earning per share: Basic & Diluted $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding Basic & Diluted The accompanying notes are an integral part of these consolidated financial statements. -4- Halo Companies, Inc. and Subsidiaries CONSOLIDATED STATEMENTS OF CHANGES IN (DEFICIT) EQUITY For the Six Months Ended June 30, 2012 and 2011 (Unaudited) Halo Companies, Inc. Common Stock Halo Companies, Inc. Series Z Convertible Preferred Stock Halo Companies, Inc. Series X Convertible Preferred Stock Halo Companies, Inc. Series E Convertible Preferred Stock Halo Group, Inc. Series A Convertible Preferred Stock Halo Group, Inc. Series B Convertible Preferred Stock Halo Group, Inc. Series C Convertible Preferred Stock Additional Paid-in Capital Accumulated Deficit Noncontrolling Interest Total Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Shares Amount Balance at December 31, 2010 $ - $
